     Case: 1:19-cv-03191 Document #: 48 Filed: 07/08/19 Page 1 of 1 PageID #:557




                                                  July 8, 2019

Clerk, Attention: Dorothy Brown
Circuit Court of Cook County
Richard J. Daley Center
50 W Washington Street
Chicago, IL 60602

Re: Mazya et al v. Northwestern Lake Forest Hospital et al
USDC No: 19cv3191

Circuit Court No: 2018-CH-0716
Dear Clerk:


A certified copy of an order entered on 7/2/2019 by the Honorable Gary Feinerman, remanding the
above-entitled case back to the Circuit Court of Cook County, Illinois is herewith transmitted to you for
your files.



                                                             Sincerely yours,
                                                             Thomas G. Bruton, Clerk


                                                             By: /s/ J. Hollimon
                                                                     Deputy Clerk
